DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8-11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki (US 2015/0375614) in view of Dewsberry (US 3,307,336).
In re claim 1, Osaki teaches a frame (20);  two front wheels (7) operatively connected to the frame;  two rear wheels (9) operatively connected to the frame;  a left seat (14L) connected to the frame;  a right seat (14R) connected to the frame, the left and right seats being disposed side-by-side, each of the left and right seats having a seat base (fig. 2);  an internal combustion engine (70) connected to the frame, the internal combustion engine being disposed rearward of the seat bases (fig. 1), the internal combustion engine being operatively connected to at least one of: the two front wheels;  and the two rear wheels (inherent);  an air induction system fluidly connected to the internal combustion engine for supplying air to the internal combustion engine, the air induction system (par. 57) comprising: an air inlet (87);  an air filter (98,99) fluidly connected to the air inlet;  and a throttle body fluidly connected between the air filter and the internal combustion engine (par. 72), the air filter being fluidly connected between the air inlet and the throttle body (par. 72 [Wingdings font/0xE0] throttle body connected at 88), air to be supplied to the internal combustion engine flowing through the air inlet, then through the air filter, then through the throttle body and then to the internal combustion engine (par. 71-72); at least one side body panel (61L, R) connected to a side of the frame, 

In re claim 2, Dewsberry teaches the air filter is removable through the aperture when the access panel is in the second position; and the air filter is at least partially aligned with the aperture (col. 4, ln 10-23). 
In re claim 5, Osaki teaches the air induction system further comprises an air filter housing, the air filter housing being fluidly connected between the air inlet and the throttle body (fig. 4). Likewise, Dewsberry teaches the air filter housing being at least partially aligned with the aperture; and the air filter is selectively disposed in the air filter housing (fig. 3). A combination of Osaki and Dewsberry, as provided above would result with these limitations.

In re claim 8, Dewsberry teaches the air inlet (46) is vertically higher than the air filter. 
In re claim 9, Osaki teaches the air inlet is rearward of the left and right seats (fig. 1). 
In re claim 10, Osaki teaches the air filter is vertically higher than the internal combustion engine (fig. 1).
In re claim 11, Osaki teaches the air filter is rearward of the seat bases (fig. 1).
In re claim 24, Osaki teaches the air filter is forward of the two rear wheels (clear from fig. 1). 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki in view of Dewsberry, as applied above, and further in view of Spindler (US 2013/0319785).
In re claim 16-17, Osaki as modified by Dewsberry differs in that it does not explicitly teach a fuel tank connected to the frame and being disposed at least in part rearward of the seat bases, the air filter being vertically higher than the fuel tank (the examiner notes that Osaki is merely silent as to placement). Attention is directed to Spindler which teaches a fuel tank (334) connected to the frame and being disposed at least in part rearward of the seat bases (fig. 11a). Incorporating the fuel tank structure of Spindler into Osaki would allow result with the air filter being vertically higher than the fuel tank, as the fuel tank is below the seat. The examiner takes the position that it 
In re claim 17, Spindler further teaches a portion of the fuel tank is disposed under one of the seat bases (fig. 11a). 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Osaki teaches away from Dewsberry. In doing so, Applicant improperly conflates the outer cover of Osaki with an access panel. As described by Osaki, the outer cover is used when the air cover is disposed below a placement surface of a cargo bed. That is to say, the entire outer cover would need to be removed for access. In Osaki, where the air cleaner is placed above a cargo box. However, Osaki also teaches a lid detachably attached to the air cleaner case to cover the opening necessary to get to the air filter (see par. 13-14). The examiner finds the lid of Osaki to be a better analog of the access panel of Dewsberry. Specifically, removal of the lid in Osaki (col. 13-14) and the access panel of Dewsberry (col. 3, ln 70 – col. 4, ln 23) allow for the direct access and change of a filter. 
Accordingly, the examiner finds the Applicant’s argument unconvincing and maintains the rejection as provided in the prior action.
Allowable Subject Matter
Claims 7, 12, 13, 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EREZ GURARI/Primary Examiner, Art Unit 3618